Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated October 2, 2017 (the
“Effective Date”), is entered into by and between The Howard Hughes Corporation,
a Delaware corporation (the “Company”), and Grant Herlitz (the “Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement;

 

WHEREAS, the Executive desires to accept such employment upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement; and

 

WHEREAS, the parties desire to enter into and be bound by this Agreement.

 

NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Employment Period.  The Company hereby
agrees to employ the Executive, and the Executive hereby agrees to work in the
employ of the Company, subject to the terms and conditions, rights and
obligations of this Agreement, for the period commencing on the Effective Date
and ending, unless terminated earlier pursuant to Section 3 hereof, on the tenth
(10th) anniversary of the Effective Date (the “Employment Period”).  Thereafter,
the Employment Period shall renew automatically for additional periods of one
(1) year, unless either party provides the other party with written notice of
non-renewal at least sixty (60) days prior to the date of automatic renewal.

 

2.                                      Terms of Employment.

 

(a)                                 Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as President (“President”) of the Company, with such
authority, duties and responsibilities as are normally attendant to such
position and such other duties commensurate with the position of President of
the Company that may be reasonably assigned by the Company’s Board of Directors
(the “Board”).  The Executive shall report to the Chief Executive Officer of the
Company.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote all of his business attention and time
to the business and affairs of the Company, and to use his reasonable best
efforts to perform such responsibilities.  During the Employment Period, it
shall not be a violation of this Agreement for the Executive to (A) consistent
with Company governance policies, serve on corporate boards or committees of
businesses that are not competitors of the Company, with prior written approval
of the Board or an authorized committee thereof, (B) serve on civic or
charitable boards or committees, (C) manage personal and family investments, and
(D) engage in lectures or

 

--------------------------------------------------------------------------------


 

teaching, so long as any such activities referenced in Sections
3(a)(ii)(A)-(D) do not, individually or in the aggregate, interfere with the
discharge of the Executive’s responsibilities pursuant to this Agreement;
provided, however, for the avoidance of doubt, during the Employment Period, the
Executive shall not hold any other management positions at other companies or
any other entities.  Notwithstanding the foregoing, so long as such activities
do not interfere with the Executive’s duties and responsibilities to the
Company, the Executive shall be able to manage and oversee Executive’s existing
assets and the existing assets and business of TPMC Realty Corporation and its
Affiliates (as defined below) (“TPMC”), but shall not make any new investments
on or after the Effective Date unless (1) such investments are passive
investments that are not competitive with the Company and the Executive provides
notice to the Company of such investments within ten (10) days following any
such investment; or (2) the Executive obtains the prior written consent of the
Company, which consent shall not be unreasonably withheld.  For purposes of this
Agreement, the term “Affiliate” has the meaning given to such term under the
Securities Act of 1933.

 

(iii)                               Place of Performance.  The principal place
of employment of the Executive will be in the Dallas, Texas metropolitan area
(the “Principal Location”).  The Executive understands that he shall regularly
be required to travel in connection with the performance of his duties
hereunder.

 

(b)                                 Compensation.

 

(i)                                     Annual Base Salary.  During the
Employment Period, unless increased by the Board in its sole discretion, the
Executive shall receive an annual base salary of SEVEN HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($750,000.00) (the “Annual Base Salary”), payable in equal
installments in accordance with the Company’s normal payroll practice for its
senior executives, subject to the Executive’s continued employment with the
Company.

 

(ii)                                  Annual Bonus.  Commencing in 2017, and
continuing during each subsequent calendar year of the Employment Period, the
Executive shall be eligible for an annual cash bonus (the “Annual Bonus”) in the
targeted amount of TWO MILLION SIX HUNDRED TWENTY-FIVE THOUSAND AND 00/100
DOLLARS ($2,625,000.00) (the “Target Bonus Amount”), which shall be awarded each
year during the Employment Period by the Compensation Committee of the Board
(the “Compensation Committee”) based upon its evaluation of such performance
measures and objectives as may be established by the Compensation Committee from
time to time (the “Annual Bonus Performance Metrics”).  The amount of the Annual
Bonus that shall be paid to Executive each year shall be determined by the
Compensation Committee based on the achievement of the Annual Bonus Performance
Metrics; provided, however, that, if the Internal Revenue Code of 1986, as
amended (the “Code”), Section 162(m) goal described in the next sentence has
been achieved for any given year, then the Annual Bonus for such year shall be
equal to at least sixty-five percent (65%) of the Target Bonus Amount, but not
more than one hundred twenty percent (120%) of the Target Bonus Amount.  The
determination as to whether the performance goals have been achieved shall be
made in the reasonable discretion of the Compensation Committee and,

 

2

--------------------------------------------------------------------------------


 

to the extent Section 162(m) of the Code is applicable, shall be (1) consistent
with and subject to the requirements set forth in Section 162(m) of the Code and
(2) the amount to be paid with respect to the Annual Bonus shall be determined
in a manner consistent with the immediately preceding sentence.  The Annual
Bonus for each year shall be paid to the Executive as soon as reasonably
practicable following the end of such year and at the same time that other
senior executives of the Company receive bonus payments, but in no event later
than March 15 following the end of the fiscal year to which such Annual Bonus
relates.

 

(iii)                               Annual Equity or Equity-Based Incentive
Awards.  Commencing in 2017, and continuing during each subsequent calendar year
of the Employment Period, the Executive shall be eligible to receive an annual
equity award (the “Annual LTIP Award”), which shall be awarded each year during
the Employment Period by the Compensation Committee based upon its evaluation of
such performance measures and objectives as may be established by the
Compensation Committee from time to time.  The Annual LTIP Award shall be a
long-term equity or equity-based incentive award with an aggregate grant value
(with respect to the portion of the Annual LTIP Award that is subject to
performance metrics, based on the achievement of the applicable performance
metrics that cause the award to vest at the level of 100%, and without taking
into account the probability of the award vesting at that level on the date of
grant) on the date of grant equal to TWO MILLION SIX HUNDRED TWENTY-FIVE
THOUSAND AND 00/100 DOLLARS ($2,625,000.00), with the number of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) subject
to such Annual LTIP Award determined by dividing the aggregate grant value by
the closing price per share of the Common Stock on a nationally recognized
exchange or as otherwise provided for in the Incentive Plan on the date of
grant, which shall be awarded each year upon the achievement of certain
performance goals established by the Compensation Committee for such year. The
determination as to whether the performance goals have been achieved shall be
made in the sole discretion of the Compensation Committee and, to the extent
Section 162(m) of the Code, is applicable, and shall be consistent with and
subject to the requirements set forth in Section 162(m) of the Code. The Annual
LTIP Award shall be granted to the Executive at the same time that other senior
executives of the Company are granted their annual equity or equity-based
incentive awards but in no event later than March 15 following the end of the
fiscal year to which such Annual LTIP Award relates.  Fifty percent (50%) of
each Annual LTIP Award granted to the Executive shall provide for pro rata time
vesting over five years in accordance with the terms of the applicable award
agreement (the “Time Vesting LTIP Award”, which, for the avoidance of doubt,
shall not include the Initial LTIP Award, as defined below) and the other fifty
percent (50%) of such award shall provide for performance-based vesting (the
“Performance Vesting LTIP Award”).  All Annual LTIP Awards shall be subject to
the terms and conditions of the Incentive Plan and any applicable award
agreements thereunder. For purposes of this Agreement, “Incentive Plan” shall
mean The Howard Hughes Corporation Amended and Restated 2010 Incentive Plan, as
in effect from time to time (and any successor plan thereto).

 

(iv)                              Initial Equity Incentive Award.  On the
Effective Date, or as soon thereafter as is practical, the Company shall grant
to the Executive an initial one-time

 

3

--------------------------------------------------------------------------------


 

award (the “Initial LTIP Award”) equal to FIVE MILLION AND 00/100 DOLLARS
($5,000,000.00) of Common Stock.  The number of shares of Common Stock shall be
determined by dividing $5,000,000.00 by the closing price per share on the
Effective Date.  Fifty percent (50%) of the Initial LTIP Award shall fully vest
and become non-forfeitable on the fifth (5th) anniversary of the grant date of
such award (the “First Vesting Tranche”), and the remaining fifty percent (50%)
of the Initial LTIP Award shall fully vest and become non-forfeitable on the
tenth (10th) anniversary of such grant date (the “Second Vesting Tranche”), in
each case, subject to the Executive continuing to be an employee of the Company
through each vesting date.  The Initial LTIP Award shall be subject to the terms
and conditions of the Incentive Plan and The Howard Hughes Corporation
Restricted Stock Agreement, substantially in the form attached hereto as
Exhibit A.

 

(v)                                 New Warrant Agreement.  The Company and
Executive shall enter into that certain new Warrant Purchase Agreement,
substantially in the form attached hereto as Exhibit B (the “New Warrant
Agreement”).

 

(vi)                              Future Warrant Agreement.  The Company shall
include a proposal in its 2022 proxy materials (and use commercially reasonable
efforts to obtain stockholder approval of such proposal) for Executive to
purchase a fair market value warrant, which warrant shall be exercisable for a
number of shares of Common Stock, as Executive may determine in his sole and
absolute discretion; provided, however, that in no event shall the number of
shares of Common Stock subject to purchase under the warrant exceed 250,000
shares of Common Stock (as this amount may be adjusted for stock dividends,
stock splits, reverse stock splits and other similar transactions) (the “Future
Warrant Agreement”).  The Future Warrant Agreement shall have substantially
similar terms, and be subject to the same conditions, as the New Warrant
Agreement and, if stockholder approval is obtained, Executive shall have the
right, but not the obligation, to enter into the Future Warrant Agreement with
the Company.

 

(vii)                           Relocation.  If the Board requests, and the
Executive agrees, to relocate from the Principal Location during the Employment
Period, then the Company shall provide the Executive with (A) home sale services
(at market price and with no reimbursement for any loss on home price) and
(B) reimbursement in accordance with Company policy for the Executive’s
reasonable and properly documented moving expenses, which shall include the
costs of moving the Executive, his family and possessions from the Principal
Location to the location requested by the Board.

 

(viii)                        Indemnification.  Simultaneously herewith, or as
promptly as practicable hereafter, the Company and the Executive will enter into
an indemnification agreement on substantially the same terms as the
indemnification agreements entered into by the Company and each of its directors
prior to the Effective Date.

 

(c)                                  Benefits.  During the Employment Period,
except as otherwise expressly provided herein, the Executive shall be entitled
to participate in all employee welfare benefit plans, practices, policies and
programs and fringe benefits to the extent applicable generally and on a basis
no less favorable than that provided to other senior officers of the Company,

 

4

--------------------------------------------------------------------------------


 

including, without limitation, health, medical, dental, long-term disability and
life insurance plans.  The Executive shall be entitled to paid annual vacation
totaling four (4) weeks per calendar year in accordance with the Company’s
vacation policy in effect from time to time.

 

(d)                                 Expenses.  The Company shall reimburse the
Executive for all reasonable and necessary expenses actually incurred by the
Executive in connection with the business affairs of the Company and the
performance of the Executive’s duties hereunder, in accordance with Company
policy as in effect from time to time.  In addition, promptly after the
submission of invoices in reasonable detail, the Company shall pay all
reasonable fees (billed at standard hourly rates) and expenses of Clouse Dunn
LLP and Munsch Hardt Kopf & Harr PC, counsel to the Executive, in connection
with the negotiation of this Agreement, the Warrant Agreement and any other
agreement or instrument contemplated hereunder or thereunder.

 

(e)                                  Business Travel.  Notwithstanding the
foregoing, to the extent that the Executive is required to travel during the
Employment Period in connection with the Executive’s duties and responsibilities
hereunder, the Company shall, in accordance with Company policy as in effect
from time to time, reimburse the Executive as follows:  (i) for first class
commercial air travel for the Executive (and the Executive’s spouse, if the
Executive’s spouse’s presence is required for Company events, consistent with
the Company’s general policies); and (ii) for first-class hotel accommodations.

 

3.                                      Termination of Employment.

 

(a)                                 Death or Permanent Disability.  The
Executive’s employment shall terminate automatically upon the Executive’s death
or if the Executive suffers a Permanent Disability.  For purposes of this
Agreement, “Permanent Disability” means the inability of the Executive to
perform the essential functions of his job with the Company by reason of a
medically determinable physical or mental impairment that can be expected to
last for sixty (60) or more consecutive days or more than ninety (90) days
during any three hundred sixty-five (365) day period, as determined by a duly
licensed physician.  If the Executive suffers a Permanent Disability during the
Employment Period, the Company may give to the Executive written notice, in
accordance with Section 12(b), of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after the Executive’s receipt of
such notice by the Company (the “Disability Effective Date”), provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties.  The Executive
shall fully cooperate in connection with the determination of whether a
Permanent Disability exists.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause.  For purposes of
this Agreement, “Cause” shall mean, as determined in good faith by a unanimous
vote (excluding the Executive if he is then a member of the Board) of the Board
at a meeting of the Board held for such purpose, and where the Executive and the
Executive’s counsel had an opportunity (on at least 15 days prior notice) to be
heard before the Board, the Executive’s:

 

(i)                                     conviction, plea of guilty or no contest
to any felony;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  gross negligence or willful misconduct in
the performance of the Executive’s duties;

 

(iii)                               drug addiction or habitual intoxication;

 

(iv)                              commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty, material violation of law
or a material act of dishonesty against the Company, in each case that the Board
determines was willful;

 

(v)                                 material and continued breach of this
Agreement, after notice for substantial performance is delivered by the Company
in writing that identifies in reasonable detail the manner in which the Company
believes the Executive is in breach of this Agreement;

 

(vi)                              willful material breach of Company policy or
code of conduct; or

 

(vii)                           willful and continued failure to substantially
perform his duties hereunder (other than such failure resulting from the
Executive’s incapacity due to physical or mental illness);

 

provided, however, that in each case the Company shall provide the Executive
with written notice that an event constituting Cause has occurred (such notice
to be provided within sixty (60) days of the initial occurrence of such event)
and specifying the details of such event.  With respect to any events described
under Sections 3(b)(ii),(v),(vi) or (vii) above, the Executive shall be given
thirty (30) days from his receipt of written notice to cure such events.  If the
Executive cures an event during such period that would otherwise constitute
Cause, then the Company will have no right to terminate the Executive’s
employment for Cause. For purposes of this provision, no act or omission on the
part of the Executive shall be considered “willful” unless it is done or omitted
not in good faith or without reasonable belief that the act or omission was in
the best interests of the Company.  Any act or omission by the Executive based
upon a resolution duly adopted by the Board or advice of counsel for the Company
shall be conclusively presumed to have been done or omitted in good faith and in
the best interests of the Company.  This Section 3(b) shall not prevent the
Executive from challenging whether the Board acted in good faith in determining
that Cause exists or that the Executive has failed to cure any act (or failure
to act) that purportedly formed the basis for the Board’s determination in
accordance with the procedures set forth in Section 10.  In addition, and for
the avoidance of doubt, the burden of proof regarding the existence of Cause
shall be on the Company.

 

(c)                                  Good Reason.  The Executive may terminate
the Executive’s employment during the Employment Period for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s written consent:

 

(i)                                     a material diminution in the Executive’s
base compensation;

 

(ii)                                  a material diminution in the Executive’s
authority, duties or responsibilities;

 

6

--------------------------------------------------------------------------------


 

(iii)                               the Executive no longer reports directly to
the Chief Executive Officer;

 

(iv)                              the failure by the Company to obtain
stockholder approval of the Future Warrant Agreement or, if the requisite
stockholder approval has been obtained, the refusal by the Company to enter into
the Future Warrant Agreement with the Executive;

 

(v)                                 any other action or inaction that
constitutes a material breach by the Company of this Agreement; or

 

(vi)                              any requirement that the Executive relocate or
maintain his Principal Location more than fifty (50) miles from Dallas, Texas.

 

provided, however, that in each case the Executive must provide the Company with
written notice that an that an event constituting Good Reason has occurred (such
notice to be provided within sixty (60) days of the initial occurrence of such
event) and specifying the details of such event.  With respect to any events
described under Section 3(c)(i), (ii), (iv), (v) or (vi) above, the Company
shall be given thirty (30) days from its receipt of written notice to cure such
events.  If the Company cures an event during such period that would otherwise
constitute Good Reason, then the Executive will have no right to terminate his
employment for Good Reason.  Following the occurrence of a Change in Control (as
defined below), any claim by the Executive that Good Reason exists shall be
presumed to be valid and correct unless an AAA arbitrator determines, in
accordance with Section 10, that the Company has established by clear and
convincing evidence that Good Reason does not exist.  A termination of the
Executive’s employment for Good Reason in accordance with this Section 3(c) is
intended to be treated as an involuntary separation from service for purposes of
Section 409A of the Code.

 

(d)                                 Without Cause.  Subject to the provisions of
this Agreement, the Company shall have the right to terminate the Executive’s
employment hereunder without Cause by providing the Executive with sixty (60)
days’ prior written Notice of Termination, and such termination shall not in and
of itself be, nor shall it be deemed to be, a breach of this Agreement.

 

(e)                                  Without Good Reason.  The Executive will
have the right to voluntarily terminate his employment hereunder without Good
Reason by providing the Company with sixty (60) days’ prior written Notice of
Termination, and such voluntary termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.

 

(f)                                   Notice of Termination.  Any termination by
the Company or by the Executive shall be communicated by providing Notice of
Termination to the other party hereto given in accordance with Section 12(b). 
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) the contemplated date of
termination.

 

7

--------------------------------------------------------------------------------


 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                 Non-Change in Control Termination (Other
than Non-Renewal).  If (1) during the Employment Period, the Company shall
terminate the Executive’s employment without Cause (and other than upon the
Executive’s death or Permanent Disability) or (2) during the Employment Period,
the Executive shall terminate his employment for Good Reason,  the Company shall
have no further obligations to the Executive except as follows:

 

(i)                                     the Company shall pay or provide the
Executive, to the extent not theretofore paid, as soon as practicable after the
date of termination (but in no event later than 60 days after the date of
termination):  (A) accrued Annual Base Salary and vacation pay through the date
of termination;  (B) any reimbursement to which the Executive is entitled
pursuant to Company policy, but which was not reimbursed prior to the date of
termination; and (C) any other earned but unpaid outstanding compensatory
arrangements ((A), (B) and (C)), together, the “Accrued Benefits”);

 

(ii)                                  if the Code Section 162(m) performance
goal is achieved for the calendar year in which the Executive’s employment is
terminated, the Company shall pay the Executive at the normally scheduled time
an amount equal to the product of (x) the Target Bonus Amount  multiplied by
(y) a fraction, the numerator of which is the number of days of during such
calendar year that the Executive was employed by the Company and the denominator
of which is 365 (the “Prorated Bonus”);

 

(iii)                               the Company shall pay the Executive, on the
60th day following the date of termination, a lump sum amount equal to the
product of two times (2x) the sum of (A) the Annual Base Salary (which shall be
the Annual Base Salary prior to any reduction if the termination is for Good
Reason because of a reduction in the Annual Base Salary) plus (B) the Target
Bonus Amount; and

 

(iv)                              (A) if the date of termination is prior to the
fifth (5th) anniversary of the grant date of the Initial LTIP Award, the First
Vesting Tranche shall fully and immediately vest and become non-forfeitable on
the date of termination, and if the date of termination is on or after the fifth
(5th) anniversary of the grant date of the Initial LTIP Award, but prior to the
tenth (10th) anniversary of the grant date of such award, the Second Vesting
Tranche shall fully and immediately vest and become non-forfeitable on the date
of termination, (B) all outstanding Time Vesting LTIP Awards, if any, that are
subject to forfeiture on the date of termination shall fully and immediately
vest and become non-forfeitable on the date of termination, and (C) all
outstanding Performance Vesting LTIP Awards, if any, that are subject to
forfeiture on the date of termination shall remain outstanding and continue to
vest in accordance with the terms and conditions of the grant of the applicable
equity award as if Executive’s employment had continued through the date on
which the performance metrics are measured (and the Company shall take any
action that is necessary to ensure that such equity awards remain outstanding
under the Incentive Plan), and at such time such equity awards shall either be
vested or forfeited based on the achievement of the applicable performance
metrics (the “Continued Eligibility for Vesting”).

 

8

--------------------------------------------------------------------------------


 

The amounts payable or to be provided under this Section 4(a) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(b),
Section 4(c) and Section 4(d).

 

(b)                                 Non-Renewal.  If the Executive’s employment
is terminated based on the Company electing to not renew or extend the
Employment Period on the tenth (10th) anniversary, or any subsequent
anniversary, of the Effective Date, the Company shall have no further
obligations to the Executive except as follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  if the Code Section 162(m) performance
goal is achieved for the calendar year in which the Executive’s employment is
terminated, the Prorated Bonus; and

 

(iii)                               (A) the Initial LTIP Award to the extent
outstanding as of the date of termination and all outstanding Time Vesting LTIP
Awards, if any, that are subject to forfeiture on the date of termination shall
fully vest and become non-forfeitable, and (B) the Continued Eligibility for
Vesting.

 

The amounts payable or to be provided under this Section 4(b) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(c) and Section 4(d).

 

(c)                                  Termination Because of Death or Permanent
Disability.  If, during the Employment Period, the Executive’s employment
terminates because the Executive dies or as a result of Permanent Disability,
the Company shall have no further obligations to the Executive except as
follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  the Company shall pay the Executive, on
the 60th day following the date of termination, an amount equal to the product
of (x) the Target Bonus Amount multiplied by (y) a fraction, the numerator of
which is the number of days of during such calendar year that the Executive was
employed by the Company and the denominator of which is 365 (the “Prorated
Target Bonus”); and

 

(iii)                               (A) a pro rata portion of the Initial LTIP
Award that is subject to forfeiture on the date of termination shall vest based
on the number of full years that have elapsed since the beginning of the vesting
period through the date of termination divided by ten (10) (without taking into
account any shares of Common Stock that may have vested on the fifth (5th)
anniversary of the grant date; for example, if the Executive’s termination of
employment occurs seven and one-half (7.5) years after the grant date of the
Initial LTIP Award, forty percent (40%) of the unvested portion of the Initial
LTIP Award shall vest) and (B) the Continued Eligibility for Vesting.

 

The amounts payable or to be provided under this Section 4(c) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(d).

 

9

--------------------------------------------------------------------------------


 

(d)                                 Change in Control Termination.  If, during
the Employment Period, the Company shall terminate the Executive’s employment
without Cause (and other than upon the Executive’s death or Permanent
Disability), or if the Executive shall terminate his employment for Good Reason,
in either case, in connection with, or within twelve (12) months following, a
Change in Control (any such termination of employment, a “Change in Control
Termination”), the Company shall have no further obligations to the Executive
except as follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  the Prorated Target Bonus;

 

(iii)                               the Company shall pay the Executive, on the
60th day following the date of termination, a lump sum amount equal to the
product of two times (2x) the sum of (A) the Annual Base Salary (which shall be
the Annual Base Salary prior to any reduction if the termination is for Good
Reason because of a reduction in the Annual Base Salary) plus (B) the Target
Bonus Amount; and

 

(iv)                              (A) the Initial LTIP Award to the extent
outstanding as of the date of termination and all outstanding Time Vesting LTIP
Awards, if any, that are subject to forfeiture on the date of termination shall
fully vest and become non-forfeitable, and (B) all outstanding Performance
Vesting LTIP Awards, if any, that are subject to forfeiture on the date of
termination shall fully and immediately vest and become non-forfeitable at the
greater of (1) one hundred percent (100%) of the number of shares of Common
Stock granted pursuant to each such award, or (2) the performance level that has
been achieved as of the date of termination.

 

The amounts payable or to be provided under this Section 4(d) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(c).

 

(e)                                  Condition.  The Company shall not be
required to make the payments and provide the benefits specified in Sections
4(a)(ii), 4(a)(iii), 4(a)(iv), 4(b)(ii), 4(b)(iii), 4(c)(ii), 4(c)(iii),
4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof unless, prior to payment, the parties
hereto (or the Executive’s estate in the event of Executive’s death) have
entered into a release substantially in the form attached hereto as Exhibit C
(for which the applicable seven-day revocation period has expired), prior to the
60th day following the date of termination, under which the Executive releases
the Company, its Affiliates and their officers, directors and employees from all
liability (other than the payments and benefits under this Agreement); provided,
that if the time period for executing and returning the release begins in one
taxable year and ends in a second taxable year, any payments shall not commence
until the second taxable year.  In the event that such release is not executed
and delivered to the Company in accordance with this Section 4(e) prior to the
60th day following the date of termination (with the applicable seven-day
revocation period having expired), the Executive shall forfeit the payments and
benefits specified in Sections 4(a)(ii), 4(a)(iii), 4(a)(iv), 4(b)(ii),
4(b)(iii), 4(c)(ii), 4(c)(iii), 4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof, as
applicable.

 

(f)                                   Resignation from Certain Directorships. 
Following the Employment Period or the termination of the Executive’s employment
for any reason, if and to the extent

 

10

--------------------------------------------------------------------------------


 

requested by the Board, the Executive agrees to resign from the Board, all
fiduciary positions (including as trustee) and from all other offices and
positions he holds with the Company and any of its Affiliates; provided,
however, that if the Executive refuses to tender his resignation after the Board
has made such request, then the Board shall be empowered to tender the
Executive’s resignation from such offices and positions.

 

5.                                      Change in Control.

 

(a)                                 For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:

 

(i)                                     A “change in the ownership of the
Company” which shall occur on the date that any one person, or more than one
person acting as a group acquires ownership of stock in the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
however, if any one person or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons will not be considered a “change in the ownership of the
Company” (or to cause a “change in the effective control of the Company” within
the meaning of Section 5(a)(ii) below) and an increase of the effective
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph; provided further, however, that for purposes of this Section 5(a)(i),
the following acquisitions shall not constitute a Change in Control:  (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (B) any
acquisition by investors (immediately prior to such acquisition) in the Company
for financing purposes, as determined by the Board in its sole discretion.  This
Section 5(a)(i) applies only when there is a transfer of the stock of the
Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction.

 

(ii)                                  A “change in the effective control of the
Company” which shall occur on the date that either (A) any one person, or more
than one person acting as a group acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing 35% or more of
the total voting power of the stock of the Company, except for (1) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (2) any
acquisition by investors (immediately prior to such acquisition) in the Company
for financing purposes, as determined by the Board in its sole discretion; or
(B) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election. 
For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 5(a)(ii), the acquisition
of additional control of the Company by the same person

 

11

--------------------------------------------------------------------------------


 

or persons is not considered a “change in the effective control of the Company,”
or to cause a “change in the ownership of the Company” within the meaning of
Section 5(a)(i) above.

 

(iii)                               The occurrence of any of the transactions
contemplated by Section 5(a)(i) or 5(a)(ii) above in connection with which the
stock of the Company ceases to be publicly traded on a national securities
exchange.

 

(iv)                              A “change in the ownership of a substantial
portion of the Company’s assets” which shall occur on the date that any one
person, or more than one person acting as a group acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets of the Company that have a total gross fair
market value equal to or more than 60% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions; provided that the proceeds of such acquisition or acquisitions are
distributed to the shareholders of the Company in connection with such
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  Any transfer of assets to an entity that is controlled by the
shareholders of the Company immediately after the transfer, as provided in
guidance issued pursuant to Section 409A of the Code, shall not constitute a
Change in Control.

 

(v)                                 For purposes of this Section 5(a), the
provisions of Section 318(a) of the Code regarding the constructive ownership of
stock will apply to determine stock ownership; provided, that stock underlying
unvested options (including options exercisable for stock that is not
substantially vested) will not be treated as owned by the individual who holds
the option.  In addition, for purposes of this Section 5(a), “Company” includes
(A) the Company and (B) an entity that is a stockholder owning more than 50% of
the total fair market value and total voting power (a “Majority Shareholder”) of
the Company, or any entity in a chain of entities in which each entity is a
Majority Shareholder of another entity in the chain, ending in the Company.

 

6.                                      No Mitigation.  In no event shall the
Executive be obligated to seek or obtain other employment after the date of
termination, or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced, whether or not the Executive obtains other
employment.  The Company may offset any amounts that it owes to the Executive by
any amounts that the Executive owes to the Company or its Affiliates; provided
that, in no event, shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code be
subject to offset by any amount unless such offset is expressly permitted under
Section 409A of the Code.

 

7.                                      Potential Reductions.

 

(a)                                 Notwithstanding any other provisions in this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including, without

 

12

--------------------------------------------------------------------------------


 

limitation, any payment or benefit received in connection with a Change in
Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Executive’s payments and/or benefits
under this Agreement, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax (but in no event to less than zero), in
the following order:  (i) any cash severance amount, as described in Sections
4(d)(ii) and 4(d)(iii); and (ii) any acceleration of outstanding equity
compensation, as described in Section 4(d)(iv) hereof (the payments and benefits
set forth in clauses (i) through (ii) of this Section 7(a), together, the
“Potential Payments”); provided, however, that the Potential Payments shall only
be reduced if (A) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments), is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments.  For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax:  (i) no portion of the Total Payments the receipt or
enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (ii) no portion of the Total Payments
shall be taken into account which does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including, without
limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount”
(as set forth in Section 280G(b)(3) of the Code) that is allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(b)                                 All determinations required to be made under
this Section 7, including whether an Excise Tax would otherwise be imposed,
whether the Total Payments shall be reduced, the amount of any such reduction
and the assumptions to be utilized in arriving at such determinations not
expressly provided for herein, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from the Company that a payment is due to
be made hereunder, or such earlier time as is requested by the Executive.  All
reasonable fees and expenses of the Determination Firm shall be borne solely by
the Company.  Any determination by the Determination Firm shall be binding upon
the Company and Executive, absent manifest error.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the

 

13

--------------------------------------------------------------------------------


 

Determination Firm hereunder, it is possible that payments which Executive was
entitled to, but did not receive as a result of application of Section 7, could
have been made without the imposition of the Excise Tax (“Underpayment”),
consistent with the calculations required to be made hereunder.  In such event,
the Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive but no later than March 15 of the year after the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.

 

(c)                                  The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 7 shall not of itself limit or otherwise affect any other rights of
the Executive under this Agreement.

 

8.                                      Restrictive Covenants.

 

(a)                                 Non-Solicit.  During the Employment Period,
and for a twelve (12) month period after the Executive’s employment is
terminated for any reason, the Executive shall not (except in connection with
the performance of his duties for the Company) in any manner, directly or
indirectly (without the prior written consent of the Company) Solicit (as
defined below) anyone who is then an employee or independent contractor of the
Company or its Affiliates (or who was an employee or independent contractor of
the Company or its Affiliates within the prior twelve (12) months to resign from
the Company or its Affiliates or to apply for or accept employment with any
other business or enterprise.  For purposes of this Agreement, “Solicit” means
any direct or indirect communication of any kind, regardless of who initiates
it, that in any way invites, advises, encourages or requests any person to take
or refrain from taking any action.

 

(b)                                 Confidential Information.  The Executive
hereby acknowledges that, as an employee of the Company, he will be making use
of, acquiring and adding to confidential information of a special and unique
nature and value relating to the Company and its Affiliates and their strategic
plan and financial operations.  The Executive further recognizes and
acknowledges that all confidential information is the exclusive property of the
Company and its Affiliates, is material and confidential, and is critical to the
successful conduct of the business of the Company and its Affiliates. 
Accordingly, the Executive hereby covenants and agrees that he will use
confidential information for the benefit of the Company and its Affiliates only
and shall not at any time, directly or indirectly, during the term of this
Agreement and thereafter divulge, reveal or communicate any confidential
information to any person, firm, corporation or entity whatsoever, or use any
confidential information for his own benefit or for the benefit of others. 
Notwithstanding the foregoing, the Executive shall be authorized to disclose
confidential information (i) as may be required by law or legal process after
providing the Company with prior written notice and an opportunity to respond to
such disclosure (unless such notice is prohibited by law), or (ii) with the
prior written consent of the Company. Notwithstanding anything to the contrary
in this Agreement, the Executive shall not be prohibited from: (i) filing and,
as provided for under Section 21F of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) maintaining the confidentiality of a claim with a
government agency that is responsible for enforcing a law; (ii) providing
confidential information to the extent required by law or legal process or
permitted by Section 21F of the

 

14

--------------------------------------------------------------------------------


 

Exchange Act; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (iv) receiving an award for
information provided to any government agency that is responsible for enforcing
the law.

 

(c)                                  Non-Competition.  During the Employment
Period, and for a twelve (12) month period after the Executive’s employment is
terminated for any reason, the Executive shall not directly or indirectly
(whether for compensation or otherwise) own or hold any interest in, manage,
operate, control, consult with, render services for, or in any manner
participate in any business that is directly competitive with the business of
the Company, either as a general or limited partner, proprietor, shareholder,
officer, director, agent, employee, consultant, trustee, Affiliate or
otherwise.  Nothing herein shall prohibit the Executive from being a passive
owner of the outstanding securities of any publicly traded company engaged in
the business of the Company; provided that the Executive does not take an
“activist” role with respect to the operation or management of such public
company during the restricted period.  For the avoidance of doubt, the Executive
shall not be deemed to be competing with the business of the Company as a result
of the Executive’s oversight of the Executive’s existing assets and the existing
assets and business of TPMC, each as of the date hereof and as described in
Section 2(a)(ii) hereof.  In addition to and without limiting the foregoing,
during the Employment Period, the Executive shall present to, and seek consent
from, the Compensation Committee before making any investment in any real estate
business of any kind, consent shall not be unreasonably withheld or delayed.

 

(d)                                 Survival.  Any termination of the
Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 8.

 

(e)                                  Non-Disparagement.  During the Employment
Period and thereafter, the Executive shall not, in any manner, directly or
indirectly through another person or entity, knowingly make any false or any
disparaging or derogatory statements about the Company, any of its Affiliates or
any of their employees, officers or directors.  The Company, in turn, agrees
that it will not make, in any authorized corporate communications to third
parties, and it will direct the members of the Board, the Chief Executive
Officer and other executive officers of the Company, not to in any manner,
directly or indirectly through another person or entity, knowingly make any
false or any disparaging or derogatory statements about the Executive; provided,
however, that nothing herein shall prevent either party from giving truthful
testimony or from otherwise making good faith statements in connection with
legal investigations or other proceedings.

 

(f)                                   Enforcement.  If, at the time of
enforcement of this Section 8, a court of competent jurisdiction holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area.  Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 8. 
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction

 

15

--------------------------------------------------------------------------------


 

for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.

 

9.                                      Successors.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Upon the occurrence of a Change in Control, the Company will
similarly require the acquiring entity to assume the Company’s obligations under
this Agreement.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business and/or assets (or the acquiring
entity upon the occurrence of a Change in Control as described and defined
above).

 

10.                               Disputes.

 

(a)                                 Jurisdiction and Choice of Forum.  Except as
set forth in Section 8(f), all disputes directly or indirectly arising under or
related to the employment of the Executive or the provisions of this Agreement
shall be settled by final and binding arbitration under the rules of the
American Arbitration Association (“AAA”) then in effect, such arbitration shall
be held in Dallas, Texas, as the sole and exclusive remedy of the parties.  The
arbitration shall be heard by one (1) AAA arbitrator who shall be selected by
AAA.  The arbitrator shall have the authority to order expedited discovery and
shall set a hearing within ninety (90) days following the arbitrator’s
appointment as arbitrator by the AAA.  The arbitrator shall render an award and
decision not later than thirty (30) days following the closing of arbitration
hearing.  Judgment on any arbitration award may be entered in any court of
competent jurisdiction.  The prevailing party in any arbitration hearing shall
also be entitled to recover his/its costs and attorneys’ fees.

 

(b)                                 Governing Law.  This Agreement and any
disputes, claims or defenses arising under it will be governed by and construed
in accordance with the law of the State of Delaware applicable to contracts made
and to be performed entirely within that State.

 

11.                               Section 409A of the Code.

 

(a)                                 Compliance.  The intent of the parties is
that payments and benefits under this Agreement are either exempt from or comply
with Section 409A of the Code (“Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to that end.  The parties
acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as

 

16

--------------------------------------------------------------------------------


 

additional guidance and interpretations become available.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive by Section 409A or any damages for failing to
comply with Section 409A.

 

(b)                                 Six Month Delay for Specified Employees.  If
any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Executive is a “specified employee” as defined in
Section 409A, no part of such payments shall be paid before the day that is six
months plus one day after the Executive’s date of termination or, if earlier,
the Executive’s death (the “New Payment Date”).  The aggregate of any payments
that otherwise would have been paid to the Executive during the period between
the date of termination and the New Payment Date shall be paid to the Executive
in a lump sum on such New Payment Date.  Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.

 

(c)                                  Termination as a Separation from Service. 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
until such termination is also a “separation from service” within the meaning of
Section 409A and for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

 

(d)                                 Payments for Reimbursements and In-Kind
Benefits.  All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which the Executive incurs such expense.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

(e)                                  Payments within Specified Number of Days. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(f)                                   Installments as Separate Payment.  If
under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

17

--------------------------------------------------------------------------------


 

12.                               Miscellaneous.

 

(a)                                 Amendment.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b)                                 Notices.  Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered,
mailed by certified or registered mail, return receipt requested, or by email
transmission.  The parties agree that any notices shall be given at the
following addresses; provided that the parties may change, at any time and from
time to time, by written notice to the other, the address which it or he had
previously specified for receiving notices:

 

If to the Executive:

 

at the Executive’s primary residential address
as shown on the records of the Company

 

with a copy to:

 

Keith Clouse
Clouse Dunn LLP
1201 Elm Street, Suite 5200
Dallas, Texas 75270

 

If to the Company:

 

The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 950
Dallas, Texas 75240
Attention:  Office of the General Counsel

 

with a copy to:

 

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Tax Withholding.  The Company may withhold
from any amounts payable under this Agreement such federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(e)                                  Compliance with Dodd-Frank.  All payments
under this Agreement, if and to the extent they are subject to the Dodd-Frank
Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), shall be
subject to any incentive compensation policy established from time to time by
the Company to comply with the Dodd-Frank Act. The Executive acknowledges and
agrees that the Company may from time to time establish incentive compensation
policies that may apply to this Agreement and the awards contemplated hereunder.

 

(f)                                   No Waiver.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the Company’s right to terminate
the Executive for Cause pursuant to Section 3 (subject to Executive’s right to
challenge such determination in accordance with the provisions set forth in
Section 3), shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

(g)                                  No Strict Construction.  It is the parties’
intention that this Agreement not be construed more strictly with regard to the
Executive or the Company.

 

(h)                                 Entire Agreement.  This Agreement shall
supersede any other employment or severance agreement or similar arrangements
between the parties, and shall supersede any prior understandings, agreements or
representations by or among the parties, written or oral, whether in term
sheets, presentations or otherwise, relating to the subject matter hereof.  In
the event of any inconsistency or conflict between any terms, definitions or
conditions of this Agreement and the terms, definitions or conditions of any
other agreement (other than the New Warrant Agreement), the terms, definitions
and conditions of this Agreement shall govern and control, except to the extent
otherwise provided in the New Warrant Agreement, in which case, the terms of the
New Warrant Agreement shall govern and control.

 

(i)                                     Counterparts.  This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

(j)                                    Section References; Captions.  Any
reference to a “Section” herein is a reference to a section of this Agreement
unless otherwise stated.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

[Remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or other duly authorized governing
body, the Company has caused these presents to be executed in its name on its
behalf, all as of the Effective Date.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Grant Herlitz

 

Grant Herlitz

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By

/s/ R. Scot Sellers

 

 

R. Scot Sellers

 

 

Chairman of the Compensation Committee

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Howard Hughes Corporation Restricted Stock Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

THE HOWARD HUGHES CORPORATION

RESTRICTED STOCK AGREEMENT

 

WHEREAS, Grant Herlitz (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

 

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) on October 2, 2017;

 

WHEREAS, the date of grant is October 2, 2017 (“Date of Grant”); and

 

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive 42,764 shares of
common stock of the Company (the “Restricted Shares”).

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

1.                                      Rights of Grantee.  The Restricted
Shares subject to this grant shall be fully paid and nonassessable and shall be
either: (i) represented by certificates held in custody by the Company until all
restrictions thereon have lapsed, together with a stock power or powers executed
by Grantee in whose name such certificates are registered, endorsed in blank and
covering such Restricted Shares; or (ii) held at the Company’s transfer agent in
book entry form with appropriate restrictions relating to the transfer of such
Restricted Shares, and endorsed with an appropriate legend referring to the
restrictions hereinafter set forth.  Grantee shall have the right to vote the
Restricted Shares.  Upon vesting of the Restricted Shares hereunder, the
Grantee: (x) shall receive cash dividends or cash distributions, if any, paid or
made by the Company with respect to common shares after the Date of Grant and
prior to the vesting of the Restricted Shares; and (y) shall receive any
additional Restricted Shares that Grantee may become entitled to receive by
virtue of a Restricted Share dividend, a merger or reorganization in which the
Company is the surviving corporation or any other change in the capital
structure of the Company.

 

2.                                      Restrictions on Transfer of Restricted
Shares.  The Restricted Shares subject to this grant may not be assigned,
exchanged, pledged, sold, transferred or otherwise disposed of by Grantee,
except to the Company, until the Restricted Shares have become nonforfeitable in
accordance with Sections 3, 4 and 5 hereof.  The Grantee’s rights with respect
to such purported transfer in violation of the provisions of this Section 2 of
this Agreement shall be null and void, and the purported transferee shall obtain
no rights with respect to such Restricted Shares.

 

3.                                      Vesting of Restricted Shares.  Subject
to the terms and conditions of Sections 4 of this Agreement, 50% of the
Restricted Shares covered by this Agreement shall fully vest and become
non-forfeitable on the fifth (5th) anniversary of the Date of Grant, and the
remaining 50% of the Restricted Shares covered by this Agreement shall fully
vest and become non-forfeitable on the tenth (10th) anniversary of the Date of
Grant.

 

4.                                      Forfeiture of Awards.  Subject to the
terms of the Employment Agreement between the Company and the Grantee, dated
October 2, 2017, the Grantee’s rights to receive the unvested Restricted Shares
covered by this Agreement shall be forfeited automatically and without further
notice on the date that Grantee ceases to be an employee of the Company or a
Subsidiary.

 

5.                                      Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, that notwithstanding any other provision

 

A-1

--------------------------------------------------------------------------------


 

of this Agreement, the Company shall not be obligated to issue any of the
Restricted Shares covered by this Agreement if the issuance thereof would result
in violation of any such law.

 

6.                                      Compliance with Section 409A of the
Code.  To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to Grantee. 
This Agreement and the Plan shall be administered in a manner consistent with
this intent.  Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any proposed,
temporary or final regulations, or any other guidance promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

7.                                      Amendments.  Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of Grantee under this Agreement without Grantee’s
consent; further, provided, that Grantee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code or the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any regulations promulgated thereunder, including as a
result of the implementation of any recoupment policy the Company adopts to
comply with the requirements set forth in the Dodd-Frank Act.

 

8.                                      Severability.  In the event that one or
more of the provisions of this Agreement shall be invalidated for any reason by
a court of competent jurisdiction, any provision so invalidated shall be deemed
to be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

9.                                      Relation to Plan.  This Agreement is
subject to the terms and conditions of the Plan.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Compensation Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with the grant of Restricted Shares.

 

10.                               Successors and Assigns.  Without limiting
Section 2 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Grantee, and the successors and assigns of the
Company.

 

11.                               Governing Law.  This Agreement is made under,
and shall be construed in accordance with, the internal substantive laws of the
State of Delaware without giving effect to the principles of conflict of laws
thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]

 

A-2

--------------------------------------------------------------------------------


 

Executed in the name and on behalf of the Company, as of the 2nd day of October,
2017.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

David R. Weinreb

 

 

Title:

Chief Executive Officer

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

 

 

 

Employee (Grantee)

 

 

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

New Warrant Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

THE HOWARD HUGHES CORPORATION
WARRANT GRANT AGREEMENT

 

Purchaser:  Grant Herlitz

 

Date of Grant:  October 4, 2017

 

Purchase Price:  $2,000,000

 

Number of Shares Underlying Warrant:  87,951  (Not to Exceed 200,000 Shares)

 

 

Exercise Price Per Share:  $117.01

 

THE HOWARD HUGHES CORPORATION, a Delaware corporation (the “Corporation”), is
pleased to award and grant you the opportunity to purchase a Warrant (the
“Warrant”) to purchase shares of the Corporation’s authorized common stock, par
value $0.01 per share, subject to the terms and conditions set forth in this
Warrant Grant Agreement (this “Agreement”).  The grant of the Warrant is
specifically conditioned upon the execution by you of this Agreement.  The Date
of Grant of the Warrant, the number of shares issuable upon exercise of the
Warrant (the “Warrant Shares”), and the Exercise Price per share are stated
above.  The Purchase Price shall be paid to the Corporation no later than five
(5) business days following the Date of Grant and if not so paid this Agreement
shall terminate without further action.  This Agreement is not governed by The
Howard Hughes Corporation Amended and Restated 2010 Incentive Plan.

 

This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Warrant.  By accepting this Agreement, you agree
to be bound by all of the terms hereof.

 

1.                                      Definitions.  As used in this Agreement,
the following terms have the meanings set forth below:

 

(a)                                 “Board of Directors” means the board of
directors of the Corporation.

 

(b)                                 “Business Day” means any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of
Delaware are authorized or obligated by law or executive order to close.

 

(c)                                  “Cause” shall mean, as determined in good
faith by a unanimous vote of the Board of Directors (excluding you) at a meeting
of the Board of Directors held for such purpose, and where you and your counsel
had an opportunity (on at least 15 days prior notice) to be heard before the
Board of Directors, your:

 

(i)                                     conviction, plea of guilty or no contest
to any felony;

 

B-1

--------------------------------------------------------------------------------


 

(ii)                                  gross negligence or willful misconduct in
the performance of your duties;

 

(iii)                               drug addiction or habitual intoxication;

 

(iv)                              commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty, violation of law, or a
material act of dishonesty against the Corporation, in each case that the Board
of Directors determines was willful;

 

(v)                                 material and continued breach of the
Employment Agreement, after notice for substantial performance is delivered by
the Corporation in writing that identifies in reasonable detail the manner in
which the Corporation believes you are in breach of this Employment Agreement;

 

(vi)                              willful material breach of Corporation policy
or code of conduct; or

 

(vii)                           willful and continued failure to substantially
perform your duties under the Employment Agreement (other than such failure
resulting from your incapacity due to physical or mental illness);

 

unless, in each case, the event constituting Cause is curable and has been cured
by you within 30 days of your receipt of notice from the Corporation that an
event constituting Cause has occurred and specifying the details of such event. 
If you cure an event during such period that would otherwise constitute Cause,
then the Corporation will have no right to terminate your employment for Cause. 
For purposes of this provision, no act or omission on your part shall be
considered “willful” unless it is done or omitted not in good faith or without
reasonable belief that the act or omission was in the best interests of the
Corporation.  Any act or omission based upon a resolution duly adopted by the
Board of Directors or advice of counsel for the Corporation shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of the Corporation.

 

(d)                                 “Change in Control” means the occurrence of
any of the following events:

 

(i)                                     A “change in the ownership of the
Corporation” which shall occur on the date that any one person, or more than one
person acting as a group, excluding Pershing Square Management, L.P. and its
Affiliates (as defined under the Securities Act of 1933), acquires ownership of
stock in the Corporation that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation; however, if any one person or more than one
person acting as a group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Corporation” (or to cause a “change
in the effective control of the Corporation”

 

B-2

--------------------------------------------------------------------------------


 

within the meaning of Section 1(d)(ii) below) and an increase of the effective
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Corporation acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
paragraph; provided further, however, that for purposes of this Section 1(d)(i),
the following acquisitions shall not constitute a Change in Control:  (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation, or
(B) any acquisition by investors (immediately prior to such acquisition) in the
Corporation for financing purposes, as determined by the Board of Directors in
its sole discretion.  This Section 1(d)(i) applies only when there is a transfer
of the stock of the Corporation (or issuance of stock) and stock in the
Corporation remains outstanding after the transaction.

 

(ii)                                  A “change in the effective control of the
Corporation” which shall occur on the date that either (A) any one person, or
more than one person acting as a group, excluding Pershing Square Management,
L.P. and its Affiliates, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Corporation possessing 35% or more of the
total voting power of the stock of the Corporation, except for (1) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation, or
(2) any acquisition by investors (immediately prior to such acquisition) in the
Corporation for financing purposes, as determined by the Board of Directors in
its sole discretion; or (B) a majority of the members of the Board of Directors
are replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of the appointment or election.  For purposes of a “change in
the effective control of the Corporation,” if any one person, or more than one
person acting as a group, is considered to effectively control the Corporation
within the meaning of this Section 1(d)(ii), the acquisition of additional
control of the Corporation by the same person or persons is not considered a
“change in the effective control of the Corporation,” or to cause a “change in
the ownership of the Corporation” within the meaning of Section 1(d)(i) above.

 

(iii)                               The occurrence of any of the transactions
contemplated by Section 1(d)(i) or 1(d)(ii) above (including any acquisition by
Pershing Square Management, L.P. or its Affiliates), in connection with which
the stock of the Corporation ceases to be publicly traded on a national
securities exchange.

 

(iv)                              A “change in the ownership of a substantial
portion of the Corporation’s assets” which shall occur on the date that any one
person, or more than one person acting as a group, excluding Pershing Square
Management, L.P. and its Affiliates, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets of the Corporation that have a total gross fair market value
equal to or more than 60% of the total gross fair market value of

 

B-3

--------------------------------------------------------------------------------


 

all the assets of the Corporation immediately prior to such acquisition or
acquisitions; provided that the proceeds of such acquisition or acquisitions are
distributed to the shareholders of the Corporation in connection with such
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  Any transfer of assets to an entity that is controlled by the
shareholders of the Corporation immediately after the transfer, as provided in
guidance issued pursuant to Section 409A of the Code, shall not constitute a
Change in Control.

 

For purposes of this Section 1(d), the provisions of Section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 1(d), “Corporation” includes (A) the Corporation and (B) an entity that
is a stockholder owning more than 50% of the total fair market value and total
voting power (a “Majority Shareholder”) of the Corporation, or any entity in a
chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Corporation.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Common Stock” means the authorized common
stock, par value $0.01 per share, as described in the Corporation’s Certificate
of Incorporation.

 

(g)                                  “Date of Grant” means the date designated
as such in the first paragraph of this Agreement.

 

(h)                                 “Disability” means the good faith
determination by the Board of Directors that you are permanently disabled.

 

(i)                                     “Employment Agreement” means the
employment agreement, if any, between the Corporation and Grant Herlitz that is
in effect on the date in question.

 

(j)                                    “Exchange Act” means the Securities
Exchange Act of 1934.

 

(k)                                 “Exercise Notice” means the written exercise
notice in the form provided by the Board of Directors.

 

(l)                                     “Exercise Price” means the exercise
price per share designated as such in the first paragraph of this Agreement.

 

(m)                             “Expiration Date” means October 3, 2023.

 

(n)                                 “Fair Market Value” per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

B-4

--------------------------------------------------------------------------------


 

(i)                                     If the Common Stock is at the time
traded on NYSE, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question, as the price is reported by
the National Association of Securities Dealers on NYSE.  If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any stock exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the stock exchange
determined by the Board of Directors to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any stock exchange nor traded on NYSE, then the Fair Market Value
shall be determined in good faith by the Board of Directors after taking into
account such factors as the Board of Directors shall deem appropriate.

 

(o)                                 “Good Reason” shall mean the occurrence of
any of the following events without your written consent:

 

(i)                                     a material diminution in your base
compensation;

 

(ii)                                  a material diminution in your authority,
duties or responsibilities;

 

(iii)                               you no longer report directly to the Board
of Directors; or

 

(iv)                              any other action or inaction that constitutes
a material breach by the Corporation of the Employment Agreement;

 

provided that, in each case, you must provide a notice of termination to the
Corporation within 60 days of the initial occurrence of the event constituting
Good Reason, and the Corporation shall have the opportunity to cure such event
within 30 days of receiving such notice.  If the Corporation cures an event
during such period that would otherwise constitute Good Reason, then you will
have no right to terminate your employment for Good Reason.  Following the
occurrence of a Change in Control, any claim by you that Good Reason exists
shall be presumed to be correct unless a court of competent jurisdiction
determines that the Corporation has established by clear and convincing evidence
that Good Reason does not exist.

 

(p)                                 “Immediate Family” means your child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.

 

B-5

--------------------------------------------------------------------------------


 

(q)                                 “NYSE” means The New York Stock Exchange.

 

2.                                      Vesting and Exercisability.  This
Warrant will be fully vested at the time of purchase.  Except as provided in
Section 3, you may only exercise your Warrant after the fifth (5th) year
anniversary of the Date of Grant (October 3, 2022) and before the Expiration
Date.  To the extent it has not already been exercised, the Warrant shall
terminate on the Expiration Date.

 

3.                                      Special Lifting of Restrictions and
Change in Control.

 

(a)                                 Immediately prior to the effective date of a
Change in Control or upon the date of a termination of your employment by the
Company without Cause or by you for Good Reason, the Warrant shall be
immediately exercisable and transferable, notwithstanding the restrictions
enumerated in Section 2.

 

(b)                                 Notwithstanding the provisions of Section 6,
in the event of a termination of your employment by reason of your death or
Disability, you or your estate (as the case may be) may sell the Warrant to a
third party; provided, however, that all terms and restrictions applicable to
the Warrant prior to the sale shall continue to apply to the Warrant after the
sale to a third party purchaser.

 

(c)                                  In the event of a Change in Control, this
Warrant shall become exercisable immediately prior to the Change in Control and,
if not exercised by you prior to the Change in Control, this Warrant must be
assumed by the successor entity in connection with a Change in Control, and
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to you upon
the consummation of such Change in Control had the Warrant been exercised
immediately prior to such Change in Control, and appropriate adjustments shall
also be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same.

 

(d)                                 Subject to Section 5, this Agreement shall
not in any way affect the right of the Corporation to adjust, reclassify,
reorganize, otherwise change its capital or business structure, to merge,
consolidate, dissolve, liquidate, or sell or transfer all or any part of its
business or assets, and in any such transaction involving only cash
consideration you shall be deemed to have elected to receive cash pursuant to
Section 3(c)(ii) if so provided in the agreement providing for such transaction.

 

4.                                      Exercise of Warrant.

 

(a)                                 In order to exercise this Warrant with
respect to all or any part of the Warrant Shares for which this Warrant is
exercisable, you (or any other person or persons exercising the Warrant in
accordance with the terms hereof) must take the following actions:

 

(i)                                     Execute and deliver to the Corporation
an Exercise Notice for the Warrant Shares for which the Warrant is exercised
(the “Purchased Shares”) which Exercise Notice (1) states the number of
Purchased Shares (which must be a whole

 

B-6

--------------------------------------------------------------------------------


 

number of shares) and (2) is signed or otherwise given by you (or any other
authorized person exercising the Warrant).

 

(ii)                                  Pay the aggregate Exercise Price for the
Purchased Shares, at the time of delivery of the Exercise Notice, (1) in cash or
an equivalent means acceptable to the Corporation, or (2) with shares of Common
Stock owned by you (including shares received upon exercise of the Warrant or
restricted shares, if any, already held by you) and having a Fair Market Value
at least equal to the aggregate Exercise Price for the shares of Common Stock to
which the Warrant is being exercised, or (3) by any combination of clauses
(1) and (2), or (4) by net issue exercise, pursuant to which the Corporation
will issue to you a number of shares of Common Stock as to which the Warrant is
exercised, less a number of shares with a Fair Market Value as of the date of
exercise equal to the Exercise Price.  The number of shares to settle the
transaction shall be the gross number of shares subject to the transaction
(e.g., 87,951 in the case of a full exercise), multiplied by the Exercise Price,
and divided by the SA (as defined below).  If shares of Common Stock are used
for payment of all or any portion of the Exercise Price, then (for purposes of
payment of the Exercise Price) those shares of Common Stock shall be deemed to
have a cash value equal to their aggregate Fair Market Value determined as of
the date of the delivery of the Exercise Notice, giving effect to all purchases
of Warrant Shares.

 

(iii)                               Certify in a writing reasonably acceptable
to the Corporation that you have complied with the provisions of Section 6
hereof at all times since the Date of Grant and, if the Warrant is exercised in
respect of fewer than the total Warrant Shares to which this Warrant then
relates, that you will continue to comply with such covenants in respect of the
Warrant Shares which remain subject to this Warrant.

 

(b)                                 Notwithstanding any other provision hereof,
the number of shares of Common Stock that you shall receive upon a full or
partial exercise of the Warrant shall be adjusted upward or downward, as the
case may be, based upon the following formula:

 

QA = (SA – K) x Q / ST

 

Where:

 

·

QA is the adjusted number of shares of Common Stock to be received, rounded to
the nearest whole number.

 

 

·

SA is the average reported closing sales price for the Common Stock over the 22
most recent days of trading on a stock exchange, if so traded, ending on the
last trading day prior to the date of the Corporation’s receipt of a Notice of
Exercise (the “Exercise Date”). If the Warrant Shares are not traded on a
national securities exchange on the Exercise Date, then the value of such
Warrant Shares for the purposes of this Section 4(b) shall be deemed to be the
Fair Market Value.

 

B-7

--------------------------------------------------------------------------------


 

·

K is the Exercise Price.

 

 

·

Q is the unadjusted number of shares of Common Stock.

 

 

·

ST is the Fair Market Value of the Warrant Shares on the last trading day prior
to the Exercise Date.

 

For purposes of clarity, if QA calculated as above results in a negative number,
it shall be set to zero.

 

For example, if you held a warrant to purchase 100 Warrant Shares with an
exercise price of $5, the Fair Market Value of the Warrant Shares on the
Exercise Date was $10, and the average trading price over the last 22 trading
days was $11, then you would receive $600 worth of Common Stock or 60 shares of
Common Stock; conversely, if the average trading price over the last 22 trading
days was $9, you would receive $400 worth of Common Stock or 40 shares of Common
Stock.

 

(c)                                  As soon as practicable after the Exercise
Date, the Corporation shall issue the Warrant Shares to or on behalf of the
Warrant holder (or any other person or persons exercising this Warrant in
accordance with the terms hereof).  The Warrant Shares shall be issued in book
entry form.

 

(d)                                 In no event may this Warrant be exercised
for any fractional shares.  Fractional shares shall be satisfied in cash.

 

The Warrant shall not be deemed to have been exercised unless all of these
requirements are satisfied.

 

5.                                      Adjustment Provisions.  The number of
shares of Common Stock that may be acquired under the Warrant, shall be subject
to adjustment, from time to time, in accordance with the following provisions:

 

(a)                                 If at any time or from time to time, the
Corporation shall subdivide as a whole (by reclassification, by a stock split,
by the issuance of a distribution on stock payable in stock or otherwise,
including a dividend designated as such by the Compensation Committee of the
Board of Directors) the number of shares of Common Stock then outstanding into a
greater number of shares of Common Stock, then (a) the number of shares of
Common Stock that may be acquired under the Warrant shall be increased
proportionately and (b) the Exercise Price for each share of Common Stock
subject to the Warrant shall be reduced proportionately, without changing the
aggregate purchase price as to which the Warrant remains exercisable.

 

(b)                                 If at any time or from time to time, the
Corporation shall consolidate as a whole (by reclassification, reverse stock
split, or otherwise) the number of shares of Common Stock then outstanding into
a lesser number of shares of Common Stock, then (a) the number of shares of
Common Stock that may be acquired under the Warrant shall be decreased

 

B-8

--------------------------------------------------------------------------------


 

proportionately, and (b) the Exercise Price for each share of Common Stock
subject to the Warrant shall be increased proportionately, without changing the
aggregate purchase price or value as to which the Warrant remains exercisable.

 

(c)                                  Should any other change be made to the
Common Stock by reason of any exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to the class of securities
subject to this Warrant in such manner and to the extent deemed appropriate by
the Compensation Committee of the Board of Directors.

 

(d)                                 Whenever the number of shares of Common
Stock subject to the Warrant is required to be adjusted as provided in this
Section 5, the Corporation shall, within 30 days following such adjustment,
prepare and give to you a written notice setting forth, in reasonable detail,
the event requiring adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the change in price and the number of
shares of Common Stock, other securities, cash or property purchasable subject
to the Warrant after giving effect to the adjustment.

 

(e)                                  Adjustments under Section 5(a), (b) and
(c) shall be made by the Compensation Committee of the Board of Directors and
shall be subject to Section 26, and its determination as to what adjustments
shall be made and the extent thereof shall be final, binding and conclusive.  No
fractional interest shall be issued on account of any such adjustments.

 

6.                                      Transferability.  This Warrant may be
assigned in whole or in part during your lifetime either as (a) a gift to one or
more members of your Immediate Family or to a trust in which you and/or one or
more such family members hold more than 50% of the beneficial interest or
(b) pursuant to a domestic relations order.  The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the Warrant pursuant to such assignment.  The terms applicable to the assigned
portion shall be the same as those in effect for this Warrant immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Board of Directors may deem appropriate. Except for assignments
to a person or an entity expressly permitted pursuant to the first sentence of
this Section 6 above (a “Permitted Transferee”), the Warrant may not be
assigned, transferred, pledged, or otherwise hypothecated by you or any
Permitted Transferee.  Additionally, you or any Permitted Transferee may not
hedge or enter into any derivative or other transaction in respect of the
Warrant Shares (the intention of the parties being that you, together with any
Permitted Transferee, shall maintain a net long position in respect of the
Warrant Shares).  You shall (i) cause any Permitted Transferee to comply with
the covenants herein and (ii) upon the written request of the Corporation
certify as to your compliance with the covenants herein from time to time. 
Notwithstanding anything to the contrary herein, the covenants and limits on
transferability in this Section 6 shall terminate on the earliest of
(x) October 3, 2022, (y) your termination of employment by the Corporation
without Cause, or a termination by you for Good Reason, or (z) a Change in
Control.

 

B-9

--------------------------------------------------------------------------------


 

7.                                      Delivery of the Stock.  After the
exercise of the Warrant the Corporation shall promptly issue and deliver the
number of shares of Common Stock as to which the Warrant has been exercised
after the Corporation receives (a) the Exercise Notice, (b) payment of the
Exercise Price, and (c) any tax withholding as may be requested.  The value of
the shares of Common Stock shall not bear any interest owing to the passage of
time.  The shares of Common Stock shall be issued in book entry form.

 

8.                                      Rights as a Stockholder.  You shall have
no right as a stockholder with respect to any shares covered by this Agreement
unless and until the shares are issued in your name.

 

9.                                      Rights Offerings.  Subject to
Section 26, if at any time the Corporation shall distribute rights or warrants
to all or substantially all holders of its Common Stock entitling them, for a
period of not more than 45 days, to subscribe for or purchase shares of Common
Stock at a price per share less than the Fair Market Value of the Common Stock
on the last trading day preceding the date on which the Board of Directors
declares such distribution of rights or warrants, the Exercise Price in effect
immediately prior to the close of business on the record date for such
distribution shall be reduced immediately thereafter to the price determined by
multiplying such Exercise Price by the quotient of (x) the number of shares of
Common Stock outstanding at the close of business on such record date plus the
number of shares of Common Stock which the aggregate of the offering price of
the total number of shares of Common Stock so offered for subscription or
purchase would purchase at such Fair Market Value divided by (y) the number of
shares of Common Stock outstanding at the close of business on such record date
plus the number of shares of Common Stock so offered for subscription or
purchase.  In such event, the number of shares of Common Stock issuable upon the
exercise of the Warrant as in effect immediately prior to the close of business
on such record date shall be increased immediately thereafter to the amount
determined by multiplying such number by the quotient of (x) the Exercise Price
in effect immediately prior to the adjustment contemplated by the immediately
preceding sentence divided by (y) the new Exercise Price determined in
accordance with the immediately preceding sentence.  In case any rights or
warrants referred to in this Section 9 in respect of which an adjustment shall
have been made shall expire unexercised and any shares that would have been
underlying such rights or warrants shall not have been allocated pursuant to any
backstop commitment or any similar arrangement, the Exercise Price and the
number of shares of Common Stock issuable upon exercise of the Warrant then in
effect shall be readjusted at the time of such expiration to the Exercise Price
that would then be in effect and the number of Shares that would then be
issuable upon exercise of the Warrant if no adjustment had been made on account
of such expired rights or warrants.

 

10.                               Tender or Exchange Offers.  Subject to
Section 26, if the Corporation or any subsidiary of the Corporation shall
consummate a tender or exchange offer for all or any portion of the Common Stock
for a consideration per share with a Fair Market Value greater than the Fair
Market Value of the Common Stock on the date such tender or exchange offer is
first publicly announced (the “Announcement Date”), the Exercise Price in effect
immediately prior to the expiration date for such tender or exchange offer shall
be reduced immediately thereafter to the price determined by multiplying such
Exercise Price by the quotient of (x) the Fair Market

 

B-10

--------------------------------------------------------------------------------


 

Value of the Common Stock on the Announcement Date minus the Premium Per
Post-Tender Share divided by (y) the Fair Market Value of the Common Stock on
the Announcement Date.  In such event, the number of shares of Common Stock
issuable upon the exercise of the Warrant as in effect immediately prior to such
expiration date shall be increased immediately thereafter to the amount
determined by multiplying such number by the quotient of (x) the Exercise Price
in effect immediately prior to the adjustment contemplated by the immediately
preceding sentence divided by (y) the new Exercise Price determined in
accordance with the immediately preceding sentence.  As used in this Section 10
with respect to any tender or exchange offer, “Premium Per Post-Tender Share”
means the quotient of (x) the amount by which the aggregate Fair Market Value of
the consideration paid in such tender or exchange offer exceeds the aggregate
Fair Market Value on the Announcement Date of the shares of Common Stock
purchased therein divided by (y) the number of shares of Common Stock
outstanding at the close of business on the expiration date for such tender or
exchange offer (after giving pro forma effect to the purchase of shares being
purchased in the tender or exchange offer).

 

11.                               Furnish Information.  You shall furnish to the
Corporation all information requested by the Corporation to enable it to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable statute or regulation.

 

12.                               Registration and Listing of Warrant Shares. 
The Corporation shall file a registration statement with the Securities and
Exchange Commission to register the sale of Warrant Shares as soon as reasonably
practicable.  The Corporation will file a listing application for listing on
NYSE with respect to the Warrant Shares as soon as practicable after the date
hereof.  If the Corporation is unable to deliver registered Warrant Shares for
any reason, then, in this instance, the Corporation shall (i) issue unregistered
Warrant Shares to you and (ii) use it best efforts to register the Warrant
Shares as soon as possible.

 

13.                               Obligation to Exercise.  The purchase of the
Warrant through this Agreement shall impose no obligation upon you to exercise
the same or any part thereof.

 

14.                               Remedies.  You shall be entitled to recover
from the Corporation reasonable fees incurred in connection with the enforcement
of the terms and provisions of this Agreement, whether by an action to enforce
specific performance or for damages for its breach or otherwise.

 

15.                               Right of the Corporation and Subsidiaries to
Terminate Employment.  Nothing contained in this Agreement shall confer upon you
the right to continue in the employ of the Corporation or any subsidiary, or
interfere in any way with the rights of the Corporation or any subsidiary to
terminate your employment at any time.

 

16.                               Exchange Act Compliance.  The Board of
Directors shall take all steps necessary to ensure that the purchase and
exercise of the Warrant are exempt from Section 16(b) of the Exchange Act.

 

B-11

--------------------------------------------------------------------------------


 

17.                               No Guarantee of Interests.  The Board of
Directors and the Corporation do not guarantee the Common Stock of the
Corporation from loss or depreciation.

 

18.                               Corporation Action.  Any action required of
the Corporation shall be by resolution of its Board of Directors or by a person
or committee authorized to act by resolution of the Board of Directors.

 

19.                               Severability.  If any provision of this
Agreement is for any reason held to be illegal, invalid, or to violate any law
or listing requirement applicable to the Corporation, the illegality,
invalidity, or violation shall not affect the remaining provisions hereof, but
such provision shall be fully severable and this Agreement shall be construed
and enforced as if the illegal or invalid provision had never been included
herein and you and the Corporation shall amend this Agreement, preserving, to
the maximum extent reasonably possible, the intended economic effects of this
Agreement as executed by the parties hereto.

 

20.                               Notices.  Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered or
sent by electronic facsimile transmission.  Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the next
Business Day after which it is personally delivered or transmitted by electronic
facsimile to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.

 

The Corporation and you agree that any notices shall be given to the Corporation
or to you at the following addresses; provided that the Corporation or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.

 

Corporation:

The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 950
Dallas, Texas  75240
Attn:  Office of the General Counsel

 

 

with a copy to:

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY  10019

 

 

Holder:

At your current address as shown in the Corporation’s records.

 

21.                               Waiver of Notice.  Any person entitled to
notice hereunder may waive such notice.

 

B-12

--------------------------------------------------------------------------------


 

22.                               Successors.  This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Corporation, its successors and assigns.

 

23.                               Headings.  The titles and headings of Sections
are included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

24.                               Governing Law.  All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of Delaware except to the extent Delaware law is
preempted by federal law.

 

25.                               Word Usage.  Words used in the masculine shall
apply to the feminine where applicable, and wherever the context of this
Agreement dictates, the plural shall be read as the singular and the singular as
the plural.

 

26.                               Code Sections 162(m) and 409A.  It is the
intent of the Corporation that:  (a) the Warrant shall constitute “qualified
performance-based compensation” within the meaning of section 162(m) of the Code
and regulations thereunder (“Code Section 162(m)”) and shall be at all times
exempt from Code Section 409A; (b) each provision of this Agreement shall be
construed accordingly; and (c) any provisions of the Agreement that cannot be so
construed shall be disregarded.  In furtherance thereof, notwithstanding any
contrary provision of Sections 3, 5, 9 and 10, any adjustment to the terms of
this Agreement, including an adjustment to the number of shares subject to the
Warrant or the Exercise Price, shall be permissible only to the extent such
adjustment would not cause the Warrant to fail to constitute “qualified
performance based compensation” under Code Section 162(m) or to fail to remain
exempt from Code Section 409A.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

B-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

 

 

 

R. Scot Sellers,

 

 

Chairman of the Compensation Committee

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

Grant Herlitz

 

 

B-14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (hereinafter “Release”) is entered into among
Grant Herlitz (hereinafter “Executive”) and The Howard Hughes Corporation, a
Delaware corporation (the “Company”).

 

The parties previously entered into an employment agreement dated October 2,
2017 (the “Employment Agreement”), pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and nonrevocation of this Release. Executive has had a termination of
employment pursuant to the Employment Agreement.

 

NOW THEREFORE, in consideration of certain payments and benefits under the
Employment Agreement, Executive and the Company agree as follows:

 

1.                                      Executive expressly waives and releases
the Company, its affiliates and related entities, parent corporations and
subsidiaries, and all current and former directors, administrators, supervisors,
managers, agents, officers, partners, stockholders, attorneys, insurers and
employees of the Company and its affiliates, related entities, parent
corporations and subsidiaries, and their successors and assigns (the “Company
Released Entities”), from any and all claims, actions and causes of action, at
law or in equity, known or unknown, including, without limitation, those
directly or indirectly relating to or connected with Executive’s employment with
the Company or termination of such employment, including but not limited to any
and all claims under the Texas Commission on Human Rights Act, the Texas Payday
Act, the Employee Retirement Income Security Act of 1974, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, as such Acts have been amended, and all other forms of
employment discrimination whether under federal, state or local statute or
ordinance, wrongful termination, retaliatory discharge, breach of express,
implied, or oral contract, interference with contractual relations, defamation,
intentional infliction of emotional distress and any other tort or contract
claim under common law of any state or for attorneys’ fees, based on any act,
transaction, circumstance or event arising up to and including the date of
Executive’s execution of this Release; provided, however, that (i) nothing
herein shall limit or impede Executive’s right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission, or any similar local, state or federal
agency, or to file a claim for unemployment compensation benefits, and/or any
causes of action which by law Executive may not legally waive, (ii) Executive
does not release the Company Released Entities from any rights and/or claims
(a) Executive may have that arise after the date Executive signs this Release,
(b) that by law cannot be waived by private agreement, (c) to enforce the
Employment Agreement in accordance with its terms (including the severance
provisions set forth in the Employment Agreement), subject to the terms of this
Release or (d) to enforce this Release.  Executive agrees, however, that if
Executive or anyone acting on Executive’s behalf, brings any action concerning
or related to any cause of action or liability released in this Release,
Executive waives any right to, and will not accept, any payments, monies,
damages, or other relief, awarded in connection therewith. Notwithstanding
anything to

 

C-1

--------------------------------------------------------------------------------


 

the contrary in this Release, Executive shall not be prohibited from: (i) filing
and, as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing confidential information to the
extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of 1934; (iii) cooperating, participating or assisting
in any government or regulatory entity investigation or proceeding; or
(iv) receiving an award for information provided to any government agency that
is responsible for enforcing the law. The Company expressly waives and releases
Executive from any and all claims, actions and causes of action, at law or in
equity, known or unknown, arising prior to the Effective Date; provided,
however, the Company does not release Executive from any of the following rights
and/or claims:  (i) any rights and/or claims the Company may have that arise
after the date Executive signs this Release; (ii) any rights and/or claims that
by law cannot be waived by private agreement; (iii) any rights and/or claims
which are based upon any acts or omissions of Executive that involve fraud or
arising out of acts that constitute a violation of criminal laws; (iv) any
rights and/or claims to enforce the Employment Agreement in accordance with its
terms (including the restrictive covenants set forth in the Employment
Agreement), subject to the terms of this Release; or (v) any rights and/or
claims to enforce this Release.

 

2.                                      Executive acknowledges:  (a) that
Executive has been advised in writing hereby to consult with an attorney before
signing this Release, and (b) that Executive has had at least twenty-one (21)
days after receipt of this information and Release to consider whether to accept
or reject this Release.  Executive understands that Executive may sign this
Release prior to the end of such twenty-one (21) day period, but is not required
to do so.  In addition, Executive has seven (7) days after Executive signs this
Release to revoke it.  Such revocation must be in writing and delivered either
by hand or mailed and postmarked within the seven (7) day revocation period.  If
sent by mail, it is requested that it be sent by certified mail, return receipt
requested to the Company, in care of the office of the General Counsel.  If
Executive revokes this Release as provided herein, it shall be null and void. 
If Executive does not revoke this Release within seven (7) days after signing
it, this Release shall become enforceable and effective on the eighth (8th) day
after the Executive signs this Release (the “Effective Date”).

 

3.                                      Executive and the Company agree that
neither this Release nor the performance hereunder constitutes an admission by
the Company or any of its affiliates of any violation of any federal, state or
local law, regulation, or common law, or any breach of any contract or any other
wrongdoing of any type.

 

4.                                      This Release shall be construed and
enforced pursuant to the laws of the State of Delaware as to substance and
procedure, including all questions of conflicts of laws.

 

5.                                      This Release constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter thereof; provided that this Release does not
apply to:  (a) any claims under employee benefit plans subject to the Employee
Retirement Income Security Act of 1974 in accordance with the terms of the
applicable employee benefit plan, or any option agreement or other agreement
pursuant to which Executive may exercise rights after termination of employment
to acquire stock or other equity of the Company, (b) any claim under or based on
a breach of this Release or Sections 4 or 8 of the Employment Agreement after
the

 

C-2

--------------------------------------------------------------------------------


 

date that Executive signs this Release; (c) rights or claims that may arise
under the Age Discrimination in Employment Act or otherwise after the date that
Executive signs this Release; or (d) any right to indemnification or directors
and officers liability insurance coverage to with Executive is otherwise
entitled in accordance with the Employment Agreement.

 

C-3

--------------------------------------------------------------------------------


 

6.                                      EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
HAS FULLY READ AND FULLY UNDERSTANDS THIS RELEASE; AND THAT EXECUTIVE ENTERED
INTO IT FREELY AND VOLUNTARILY AND WITHOUT COERCION OR PROMISES NOT CONTAINED IN
THIS RELEASE.

 

 

EXECUTIVE

 

 

 

 

 

Grant Herlitz

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-4

--------------------------------------------------------------------------------